Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-21-00240-CV

           IN THE INTEREST OF C.H., J.H., E.H., I.B.H., and I.A.H., Children

                From the 112th Judicial District Court, Sutton County, Texas
                                 Trial Court No. CV06287
                    Honorable Pedro (Pete) Gomez Jr., Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the judgment of the trial court
AFFIRMED. No costs are assessed against appellants.

      SIGNED August 31, 2022.


                                              _____________________________
                                              Rebeca C. Martinez, Chief Justice